DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-18 in the reply filed on 25 May 2022 is acknowledged.  Claim 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 October 2020, 30 March 2021, and 09 February 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to each of Claims 2, 4, 11, and 13, the term “the isocyanate component (a)” lacks antecedent basis.  For purposes of examination, the term is presumed to refer to the isocyanate component of the second coating composition as recited in Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 6-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2008/0226891 to Chiga et al. (“Chiga”).
	With regard to Claims 1-2, 6-7, 10-11, and 15-16, Chiga teaches a heat-curable, wet-on-wet, coating method wherein a first coating composition comprising a hydroxyl group-containing resin component is applied to a substrate, and a second coating composition comprising a triisocyanate matching that of recited formula (I) and said hydroxyl group-containing resin is applied thereon (see Abstract; (¶¶ [0025]-[0027], [0055], [0089]).  Notably, Chiga teaches a lysine ester triisocyanate as the polyisocyanate component (see ¶ [0055]).  Chiga also teaches provision of the two-coating method on an underlying uncured coating, and curing all coatings together (see ¶ [0016]).
	With regard to Claims 3 and 12, Chiga teaches inclusion of aliphatic and alicyclic polyisocyanates having an isocyanurate structure in the coating compositions (see ¶¶ [0059]-[0060]).
	With regard to Claims 8 and 17, Chiga teaches inclusion of an isocyanate component in the first coating composition at rates resulting in NCO/OH ratios largely encompassing the claimed range with a sufficient degree of specificity, i.e. at preferred inclusions resulting in a ratio of less than 1 as claimed (see ¶ [0067]).
	With regard to Claims 9 and 18, Chiga teaches blocked isocyanates (see ¶¶ [0065]-[0066]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiga.
	With regard to Claims 4 and 13, Chiga teaches inclusion of additional polyisocyanate derivatives such as isocyanurate-structured polyisocyanate in concert with other polyisocyanates as already discussed; however the reference does not expressly teach the claimed mass ratio of triisocyanate and isocyanurate-structured polyisocyanate components.  Chiga is noted as teaching that that isocyanurate inclusion is result-effective with respect to scratch resistance (see ¶ [0109]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was field to have employed the claimed ratio of triisocyanate and isocyanurate-structured polyisocyanate components throughout the course of routine experimentation and optimization in pursuit of a desired degree of scratch resistance.
	With regard to Claims 5 and 14, Chiga teaches inclusion of an isocyanate component in the second coating composition at NCO/OH ratios within the claimed range (see ¶ [0110]).  Per MPEP § 2144.05, in instances where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715